Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Elec. Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A testing method comprising:
	at least one client computer executing a system test; when a system error occurs at the at least one client computer, the at least one client computer reporting a test result of the system test to a server in real time; [Abstract idea of collecting and analyzing data]
	the server generating a notification instruction to notify a system administration group of the test result; [Abstract idea of reporting data]
	a system administrator in the system administration group acquiring a permission to remotely log in to the server; and [Abstract idea of collecting and reporting data]
	the system administrator logging out of the server and releasing the permission. [Abstract idea of manipulating data via human intervention]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” or “server” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include 
	Claim 2 recites the following:
 	The testing method of Claim 1, wherein the notification instruction is transmitted using an email or a social media application. [Abstract idea of collecting data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” or “server” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer or server.
	Claim 3 recites the following:
 	The testing method of Claim 1, wherein the permission is used to manage a quantity of system administrators permissible by the server and a quantity of files accessible by the system administrators. [Abstract idea of collecting and analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” or “server” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer or server.
	Claim 4 recites the following:
 	The testing method of Claim 1, further comprising:

	connecting to a local area network; [Additional elements that do not amount to significantly more than the judicial exception because the elements are generic to transmitting collected data.]
	upon being successfully connected to the local area network, [Additional elements that do not amount to significantly more than the judicial exception because the elements are generic to transmitting collected data.]
	the server periodically monitoring for real-time reports of the client computers; [Abstract idea of collecting and analyzing data]
	when the server determines that the system error has occurred at the at least one client computer, the server generating the notification instruction to notify the system administration group of the test result; [Abstract idea of collecting, analyzing, manipulating and reporting data]
	the server providing the permission to the system administrator; and the server periodically monitoring for real-time reports of the client computers until the system test is completed. [Abstract idea of collecting, analyzing, manipulating and reporting data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” or “server” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer or server.
	Claim 5 recites the following:

	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” or “server” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer or server.
	Claim 6 recites the following:
 	The testing method of Claim 1, further comprising:
	upon power-on, the client computer executing a single-computer environment setting, and connecting to a local area network; [Additional elements that do not amount to significantly more than the judicial exception because the elements are generic to using a server or computer, and generic to transmitting collected data.]
	the client computer checking whether the system error has occurred, and if so, executing an exception procedure; [Abstract idea of analyzing data]
	the client computer executing a unit test, and checking whether the system error has occurred; [Abstract idea of analyzing data]
	when the system error occurs at the at least one client computer, the at least one client computer generating a software flag, and uploading the test result to the server; [Abstract idea of collecting, analyzing and manipulating data]
	when the client computer uploading the test result to the server successfully, the client computer deleting the software flag; and [Abstract idea of analyzing and manipulating data]

	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” or “server” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer or server.
	Claim 7 recites the following:
 	The testing method of Claim 6, further comprising when an Internet protocol collision has occurred in the local area network, the at least one client computer dynamically generating an Internet protocol address according to an interval value and a retry value. [Abstract idea of analyzing and manipulating data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” or “server” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer or server.
	Claim 8 recites the following:
 	The testing method of Claim 6, wherein the exception procedure comprises resetting software, resetting hardware, or resetting after power-down. [Abstract idea of analyzing and manipulating data. Note if the claim is rewritten to only comprise resetting hardware or resetting after power-down the claim would be patent eligible subject matter. Resetting software is not patent eligible subject matter as claimed in the alternative.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” or “server” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer or server.
	Claim 9 is rejected based on similar reasons given to claims [1 and 3].
	Claim 10 is rejected based on similar reasons given to claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beans et al. US 8,538,414 (hereinafter “Beans”).
	Regarding claim 1, Beans teaches: A testing method comprising: [FIG. 4A-4B and col. 10 ln. 46: “the processes 400 and 450 are exemplary only. Other processes, including processes that add to, subtract from, combine, or break apart, the actions shown in processes 400 and 450, may also be employed.” In other words, figures 4A-4B can be combined to form obvious variations of the processes 400 and 450. One would have been motivated to have combined these variations because Beans clearly suggests this notion.]

	when a system error occurs at the at least one client computer, the at least one client computer reporting a test result of the system test to a server in real time; [FIG. 4A: Report Exception 412 - Test Case Management System, Receive Report and Reformat 414 - Test Case Administrator]
	the server generating a notification instruction to notify a system administration group of the test result; [FIG. 4A: Receive Report and Reformat 414 - Test Case Administrator, Display Report 416 - Mobile Device. Also see col. 9 ln. 59: “The test case administrator 302 also includes a user database 322, a test database 324, and a log database 326. The user database 322 stores information regarding users of the test case system 300, such as user identifiers and mobile device contact information associated with each user.”]
	a system administrator in the system administration group acquiring a permission to remotely log in to the server; and [FIG. 4B: Check Credentials 454 – Test Case Administrator]
	the system administrator logging out of the server and releasing the permission. [FIG. 4B: End – Mobile Device. Note the process 450 ending is functionally equivalent to logging out and releasing permission.]
	Regarding claim 2, Beans teaches: The testing method of Claim 1, wherein the notification instruction is transmitted using an email or a social media application. [col. 12 ln. 1: “the mobile device 206a may receive and present the SMS message from the test case administrator 302. The SMS message may, in addition to or instead of containing information about the test status, include data for obtaining additional test case information by other mechanisms. For example, a URL may be sent to the mobile device, and the user may then supply the URL to a web browser application, to be shown a web page containing additional detail about the test case.” Also see summary col. 2 ln. 20: “users may prefer to receive… email…”]
claim 3, Beans teaches: The testing method of Claim 1, wherein the permission is used to manage a quantity of system administrators permissible by the server and a quantity of files accessible by the system administrators. [Summary, col. 2 ln. 30: “The message may also be associated with the mobile device by applying a user associated with the test case in the test case management system to a database that correlates users to mobile device identifiers. The translated message may be transmitted as a text message, and as an e-mail message containing a hyperlink associated with the test case.” See in view of FIG. 4A-4B.]
	Regarding claim 4, Beans teaches: The testing method of Claim 1, further comprising:
	upon power-on, the server executing a single-computer environment setting, and [FIG. 2 col. 7 ln. 35: “The test case administrator 202 may include or be in communication with a control terminal 212. The control terminal 212 is a computer device, such as a desktop computer, and may also be connected to and/or include a server on which test case administrator 202 runs.”]
	connecting to a local area network; [FIG. 2 col. 7 ln. 24: “The mobile devices 206a-d may communicate with the test case administrator 202 using wireless networks, such as a local area wireless network (e.g., WiFi), a wide area broadband wireless network (e.g., WiMAX), a cellular network…”]
	upon being successfully connected to the local area network, [FIG. 2 col. 7 ln. 24]
	the server periodically monitoring for real-time reports of the client computers; [FIG. 2 col. 7 ln. 52: “The test case administrator 202 receives the status of one or more test cases from one or more of the test case management systems 210a-d. The status may indicate, for example, whether the test case completed, started, or stalled. The test case administrator 202 outputs the test case status in an SMS text message to one or more mobile devices associated with the test case.”]
	when the server determines that the system error has occurred at the at least one client computer, the server generating the notification instruction to notify the system administration group of the test result; [FIG. 2 col. 7 ln. 52]

	the server periodically monitoring for real-time reports of the client computers until the system test is completed. [FIG. 2 col. 7 ln. 52]
	Regarding claim 5, Beans teaches: The testing method of Claim 4, wherein the permission comprises: providing, using a file transfer protocol service, a remote access control service, or a virtual personal network, a file from the server accessed by the system administrator. [col. 13 ln. 41: “The test case administrator then checks credentials associated with the message (454). The credentials may include various mechanisms for ensuring that only authorized users may interact with the system, such as user name and password pairs. For example, the request handler 314 may verify that the command was received from an SMS address associated with the test case.”]
	Regarding claim 6, Beans teaches: The testing method of Claim 1, further comprising:
	upon power-on, the client computer executing a single-computer environment setting, and connecting to a local area network; [col. 5 ln. 26: “A control console 112 represents test case management software operating on an appropriately provisioned computer.”]
	the client computer checking whether the system error has occurred, and if so, executing an exception procedure; [FIG. 4B: Send Report Query 464 – Mobile Device, Transmit Report Data 474 – Test Case Management System; and FIG. 4A – Report Exception 412 – Test Case Management System]
	the client computer executing a unit test, and checking whether the system error has occurred; [FIG. 4B: Send Start Message 452 – Mobile Device, Begin Test 460 – Test Case Management System]
	when the system error occurs at the at least one client computer, the at least one client computer generating a software flag, and uploading the test result to the server; [FIG. 4A: Report Exception 412 - Test Case Management System, Receive Report and Reformat 414 - Test Case Administrator]

	the at least one client computer executing the unit test until the system test is completed. [FIG. 4A: Test Ends 432 – Test Case Management System]
	Regarding claim 8: The testing method of Claim 6, wherein the exception procedure comprises resetting software, resetting hardware, or resetting after power-down. [col. 12 ln. 62: “The test case manager then begins and/or continues the test case (430). Such continued operation of a test case may then continue until, for example, the test case ends or another exception occurs. For example, the "start" command may indicate that the test case management system 210a is to restart the test case.”]
	Claim 9 is rejected based on the same citations and rationale given to claims [1 and 3].
	Claim 10 is rejected based on the same citations and rationale given to claim 2.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beans in view of Examiner’s Official Notice.
	Regarding claim 7: The testing method of Claim 6 [Beans], further comprising when an Internet protocol collision has occurred in the local area network, the at least one client computer dynamically generating an Internet protocol address according to an interval value and a retry value. [Examiner takes official notice that generating an internet protocol address according to an interval value and retry value when a protocol collision occurs over a LAN is well-known and routinely performed in network communication equipment.]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113